Citation Nr: 0842265	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-07 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted from August 25, 2004 for post-
traumatic stress disorder (PTSD)?


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1959 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from June 2005 and September 2006 rating 
decisions by the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
June 2005, the RO granted the veteran's claim for service 
connection and assigned a 30 percent evaluation, effective 
August 25, 2004.  The veteran appealed.  In a September 2006 
rating decision, the RO increased his rating to 70 percent, 
effective August 25, 2004.  The RO also granted entitlement 
to individual unemployability, effective August 25, 2004.  
The veteran appeals the PTSD rating, requesting a 100 percent 
schedular evaluation.


FINDINGS OF FACT

During the entire appellate term post traumatic stress 
disorder is marked by total occupational and social 
impairment.


CONCLUSION OF LAW

Since August 25, 2004, the veteran's PTSD has met the 
criteria for an evaluation of 100 percent.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.



Analysis

The veteran contends that PTSD should be rated 100 percent 
disabling from August 25, 2004.  The Board agrees.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

A 70 percent rating for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-
IV), states that a global assessment of functioning (GAF) 
score of between 31 and 40 denotes behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communications or judgment or an inability to 
function in almost all areas.  A GAF score of 41 and 50 
reflects the presence of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job) and/or 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score between 51 and 60 indicates that the 
veteran has moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See 38 C.F.R. § 4.130.  VA's Rating Schedule employs 
nomenclature based upon the DSM-IV, which includes the GAF 
score scale.

The record shows that the veteran clearly suffers from total 
occupational and social impairment.  In a September 2006 
addendum to a July 2006 examination, a VA psychologist 
diagnosed the veteran with PTSD and depression, and opined, 
"[t]he veteran is extremely guarded, very irritable, is 
having irritability daily, experiencing auditory 
hallucinations . . . has no friends . . . socially isolated . 
. . having constant suicidal and homicidal ideation, and is 
only getting three to four hours of sleep currently."  She 
further noted, "[a]ll of these symptoms cause serious 
functional impairment in his ability to maintain physical or 
sedentary employment at the present time."  The depression 
was specifically associated with the service connected post 
traumatic stress disorder.

The veteran's private psychiatrist, John Lindgren, M.D., 
diagnosed the veteran with chronic PTSD, and assigned GAF 
scores of 30 and 35, denoting an inability to function in 
almost all areas.  See July 2004 and August 2007 letters 
respectively.  Dr. Lindgren specifically noted in July 2004 
that "[b]ecause of this service-connected post-traumatic 
stress disorder, [the veteran] is severely compromised in his 
ability to sustain social relationships.  He is also severely 
compromised in his ability to sustain work relationships.  
Therefore, [he is] permanently and totally disabled and 
unemployable."  

The veteran's other medical records in the claims file 
support these opinions, to varying degrees.  See May 2005 VA 
examination (describing moderate symptoms of PTSD with 
moderately severe impairment of psychosocial functioning, and 
assigning a GAF score of 53); December 2005 VA examination 
(noting depression, nightmares, poor sleep, isolation, and 
assigning a GAF score of 45); July 2006 VA examination 
(describing homicidal and suicidal thoughts, difficulty 
driving, auditory hallucinations, isolation, with a GAF score 
of 45); August 2007 letter from private psychiatrist 
(assigning a GAF score of 35; PTSD marked by nightmares, 
panic attacks, intrusive thoughts, infrequent socialization, 
auditory and visual hallucinations, and crying spells).

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The 
Board is also mindful that it cannot make its own independent 
medical determination, and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the 
opinion of one competent medical expert over that of another, 
provided the reasons therefor are stated.  Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).  Further, while the Board is 
not free to ignore the opinion of a treating physician, 
neither is it required to accord it substantial weight.  See 
generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  
Courts have repeatedly declined to adopt a "treating 
physician rule," which would give preference, i.e., 
additional evidentiary weight, to this type of evidence.  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although one VA examiner classified the veteran's symptoms as 
moderate, the preponderance of the evidence shows that the 
appellant suffers from symptoms that more nearly approximate 
an evaluation of 100 percent for PTSD, especially considering 
the veteran has been considered totally disabled and 
unemployable due to these symptoms.  See July 2004 letter 
from private psychiatrist, September 2006 VA examiner's 
addendum, and August 2007 letter from private psychiatrist.

The veteran's claim is granted.


ORDER

Since August 25, 2004, a 100 percent evaluation is warranted 
for PTSD, subject to the controlling regulations applicable 
to the payment of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


